As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2015 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Annual Report March 31, 2015 Meydenbauer Dividend Growth Fund Annual Report March 31, 2015 Dear Fellow Shareholders: We began the fiscal year cautiously optimistic about the general state of the capital markets and the overall global economy.We had modest expectations for mid to high single digit returns for large cap U.S. equities, given the extremely strong returns of the prior year.In general, U.S. large cap market returns exceeded our return expectations.Certainly, the markets were very volatile and had to absorb numerous negative global headlines.Mr. Putin annexed the Crimea and invaded Ukraine, a new political and military force emerged in the Middle East, we all became familiar with ISIS (the Islamic State of Syria and Iraq), and once again Ebola was headline news.As we ended the fiscal year, a great debate emerged as to whether we should be negotiating with Iran over their nuclear capabilities.These geo-political issues coupled with continued slow global economic progress provided a definite headwind to the capital markets.Against all of this, the old market saying “don’t fight the Fed” ultimately prevailed.Easy monetary policy in the U.S. combined with Quantitative Easing in Europe was enough to propel large cap U.S. stocks to new highs.The S&P 500® Index reached a new all-time high on March 1, 2015 at 2,117, and the same day both the Dow Jones Industrial Average and the NASDAQ hit new highs as well. Our Meydenbauer Dividend Growth Fund (the “Fund”) has increased our cyclical exposure as well as lowered the average cap size of the holdings within the Fund.For example, in 2011 Fund holdings were 14% cyclical stocks and 40% defensive stocks, while last year they were 33% cyclical stocks and 21% defensive stocks.While much has been written about the positives and negatives of lower oil prices, one clear beneficiary is the U.S. consumer.Consequently, we have increased our exposure to consumer cyclical stocks.The Fund would be negatively impacted by slowing growth in the U.S. economy as well as the global economy.Clearly we are in the camp that global growth is more likely than a recession. We continue to be pleased with the Fund’s performance, given our investment mandate of investing in stocks that are growing their dividends.Performance for the fiscal year is slightly behind the Russell 1000® Index, but is ahead of the benchmark for the most recent quarter.By way of further comparison the performance of the S&P 500® Index is shown below as well. - 2 - Performance for the periods ended March 31, 2015 are as follows: CMDGX Fund Russell 1000® Index S&P 500® Index Fiscal Year 4/1/14 - 3/31/15 12.27% 12.73% 12.73% Last Quarter 1/1/15 - 3/31/15 1.89% 1.59% 0.95% Since Inception (annualized) 13.96% 16.81% 16.57% 9/30/10 - 3/31/15 Gross Expense Ratio: 1.18% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1.877.476.1909 or by visiting www.coldstream.com. Holdings that helped drive Fund performance over the past year with returns exceeding 20% were: Altria Group, Inc., Ameriprise Financial, Inc., Apple Inc., The Boeing Company, Cisco Systems, Inc., The Home Depot, Inc., International Paper Company, Penske Automotive Group, Inc., Target Corporation, Walgreens Boots Alliance, Inc., 3M Company and Medtronic Plc.Stocks having negative performance were Cummins Inc., GameStop Corp. Class A, The Gap, Inc., and United Parcel Service, Inc. Class B.The best performing stock was Apple Inc. with a return of 65% over the past year and the worst performing stock was Cummins Inc. with a return of (4.7%) since its November 2014 purchase. - 3 - Listed below are the Fund’s top ten holdings as of 3/31/2015: Percent Weighting Annualized Yield Company (%) (%) Apple Computer Cisco Systems Microsoft Corp Penske Automotive Group, Inc. Medtronic, Inc. Macy’s, Inc. Abbvie, Inc. JP Morgan Chase & Co Blackrock, Inc. Ameriprise Financial We believe markets have performed very well given the above mentioned obstacles.In spite of slower than expected trend growth in U.S. gross domestic product (“GDP”) during the first calendar quarter of 2015, we are in the camp that believes growth will pick up as we move later into the year.The U.S. weather was a major factor hampering first quarter growth; most economists expect GDP growth to pick up as we move forward in 2015.There currently is a great deal of speculation about when the Federal Reserve Board (the “Fed”) will raise short-term interest rates.Because of the slower than desired first quarter growth and no indication of inflationary pressures, we think it most likely that an increase will not come until the fall or possibly even year-end.The Fed simply has no motivation to move and every motivation to keep interest rates lower for longer. Markets tend to be forward looking and with a Fed increase being pushed forward again, the markets have provided positive returns in the most recent quarter.In my last letter I mentioned that the S&P 500® Index had not declined in the year following a mid-term election since 1946.As I write this letter, the S&P 500® Index is up just over 4% since the November 2014 elections.We are also finally seeing some so-called “green shoots” in the U.S. housing markets.Growth in housing is a normal late-cycle occurrence and could certainly provide a boost to the economy and provide high-paying jobs.As we look out towards the rest of the year, we see more positives than negatives. - 4 - Our Fund seeks to invest in equities which have paid reasonable dividends, have earnings and cash flow growth potential, and attractive dividend growth characteristics. Our goal is to provide a growing stream of cash flow, not necessarily high yield. Some investors have turned away from bonds and are purchasing equities as a source of income. Bond yields have fallen again and now several countries in Europe have negative yields on their 10 year bonds – that is to say if you buy a 10 year German or Swiss Bond, you will actually have to pay interest rather than receive interest. On the flip side, we have now gone 3 ½ years without a 10% equity market correction so clearly this could come at any time. To sum, we feel risk and opportunity currently appear to be in equilibrium and slower than trend global growth could well continue to favor U.S. dividend paying stocks. We thank you for your investment in the Fund and are excited about the opportunities we see ahead. Sincerely, Robert D. Frazier Portfolio Manager Past performance is no guarantee of future results. Mutual fund investing involves risk; principal loss is possible. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in securities (units) of MLPs involve risks that differ from an investment in common stock. To the extent that an MLP’s interests are all in a particular industry, the MLP will be negatively impacted by economic events adversely impacting that industry. Additionally, holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments in this report for complete Fund holdings. - 5 - The information provided herein represents the opinion of Coldstream Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index consists of 500 stocks chosen for market size, liquidity, and industry group representation.It is a market-value weighted index, with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. Dow Jones Industrial Average – The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the NASDAQ. NASDAQ - An index made up of stocks that represent the Nasdaq Global Market. The NASDAQ Global Market composite consists of 1,450 stocks that meet Nasdaq’s strict financial and liquidity requirements, and corporate governance standards. You cannot directly invest in an index. Annualized yield - An annualized rate of return is the return on an investment over a period other than one year (such as a month, or two years) multiplied or divided to give a comparable one-year return.For instance, a one-month ROI of 1% could be stated as an annualized rate of return of 12%.Or two-year ROI of 10% could be stated as an annualized rate of return of 5%. Cash flow (or Free Cash Flow)– A measure of financial performance calculated as operating cash flow minus capital expenditures. Free cash flow (FCF) represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value, such as develop new products, make acquisitions, pay dividends and reduce debt. - 6 - Dividend payments are not guaranteed. Dividend payments are a function of a company’s current/projected cash flow and earnings and there are a number of risks that may hinder dividend payments.These risks can include but are not limited to: regulatory risks, economic risk and environmental risk. These risks can determine a company’s profitability and its ability to pay dividends. Gross Domestic Product (GDP)– Gross Domestic Product is the amount of goods and services produced in a year, in a country. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the Meydenbauer Dividend Growth Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. - 7 - Meydenbauer Dividend Growth Fund Fund Performance Chart at March 31, 2015 Average Annual Total Return: One Three Since Year Year Inception 1 Meydenbauer Dividend Growth Fund 12.27% 15.39% 13.96% S&P 500® Index 12.73% 16.11% 16.57% Russell 1000® Index 12.73% 16.45% 16.81% Total Annual Fund Operating Expenses : 1.18% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 476-1909. Returns reflectreinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. - 8 - Fund Performance Chart at March 31, 2015, Continued The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemptions of Meydenbauer Dividend Growth Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. ¹ The Fund commenced operations on September 30, 2010. - 9 - Meydenbauer Dividend Growth Fund EXPENSE EXAMPLE at March 31, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. The Meydenbauer Dividend Growth Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14 – 3/31/15). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder - 10 - Meydenbauer Dividend Growth Fund EXPENSE EXAMPLE at March 31, 2015 (Unaudited), Continued reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Account During Period* Value Value 10/1/14- 10/1/14 3/31/15 3/31/15 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 11 - Meydenbauer Dividend Growth Fund Industry Allocation of Portfolio Assets at March 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. - 12 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares COMMON STOCKS - 93.73% Value Beverage and Tobacco Product Manufacturing - 3.87% Altria Group, Inc. $ PepsiCo, Inc. Building Material and Garden Equipment - 2.29% Home Depot, Inc. Chemical Manufacturing - 8.37% AbbVie, Inc. Dow Chemical Co. Johnson & Johnson Lyondellbasell Industries N.V. - Class A (a) Clothing and Clothing Accessories Stores - 2.12% Gap, Inc. Computer and Electronic Product Manufacturing - 8.76% Apple, Inc. Cisco Systems, Inc. Medtronic PLC (a) Couriers and Messengers - 1.95% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 4.83% Ameriprise Financial, Inc. JPMorgan Chase & Co. Electronics and Appliance Stores - 1.86% GameStop Corp. - Class A Food Manufacturing - 4.38% Archer-Daniels-Midland Co. J.M. Smucker Co. Furniture and Related Product Manufacturing - 2.02% Johnson Controls, Inc. The accompanying notes are an integral part of these financial statements. - 13 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2015, Continued Shares COMMON STOCKS - 93.73% Value General Merchandise Stores - 4.65% Macy’s, Inc. $ Target Corp. Health and Personal Care Stores - 1.95% Walgreen Co. Insurance Carriers and Related Activities - 3.95% Marsh & McLennan Cos., Inc. Prudential PLC - ADR Machinery Manufacturing - 7.99% Cummins, Inc. General Electric Co. Scotts Miracle-Gro Co. - Class A United Technologies Corp. Miscellaneous Manufacturing - 1.95% 3M Co. Motor Vehicle and Parts Dealers - 2.64% Penske Automotive Group, Inc. Oil and Gas Extraction - 2.15% Phillips 66 Paper Manufacturing - 2.00% International Paper Co. Pipeline Transportation - 2.10% Williams Cos., Inc. Plastics and Rubber Products Manufacturing - 2.03% Illinois Tool Works, Inc. Professional, Scientific, and Technical Services - 2.04% Interpublic Group of Cos., Inc. Publishing Industries (except Internet) - 2.75% Microsoft Corp. The accompanying notes are an integral part of these financial statements. - 14 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2015, Continued Shares COMMON STOCKS - 93.73% Value Rail Transportation - 4.21% CSX Corp. $ Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.42% BlackRock, Inc. Invesco Ltd. (a) Transportation Equipment Manufacturing - 8.45% Boeing Co. Eaton Corp. PLC (a) Honeywell International, Inc. Magna International, Inc. (a) TOTAL COMMON STOCKS (Cost $51,847,036) Shares SHORT-TERM INVESTMENTS - 6.16% Value Fidelity Institutional Money Market Portfolio - Class I, 0.10% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,277,083) TOTAL INVESTMENTS IN SECURITIES (Cost $56,124,119) - 99.89% Other Assets in Excess of Liabilities - 0.11% NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. - 15 - Meydenbauer Dividend Growth Fund STATEMENT OF ASSETS AND LIABILITIES at March 31, 2015 ASSETS Investments in securities, at value (identified cost $56,124,119) $ Receivables: Fund shares sold Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Advisory fees Administration and fund accounting fees Audit fees Transfer agent fees and expenses Chief Compliance Officer fee Custody fees Legal fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. - 16 - Meydenbauer Dividend Growth Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2015 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $3,005) $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expenses Insurance expense Reports to shareholders Total expenses Add: advisory fee recoupment (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. - 17 - Meydenbauer Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2015 March 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment loss $ — $ ) (a) A summary of share transactions is as follows: Year Ended Year Ended March 31, 2015 March 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. - 18 - Meydenbauer Dividend Growth Fund FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Sept. 30, 2010* Year Ended March 31, through March 31, 2011 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) ) — — # Total distributions ) Net asset value, end of period $ Total return % ‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver/recoupment % † After advisory fee waiver/recoupment % † Ratio of net investment income to average net assets: Before advisory fee waiver/recoupment % † After advisory fee waiver/recoupment % † Portfolio turnover rate % ‡ * Commencement of operations. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. - 19 - Meydenbauer Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at March 31, 2015 NOTE 1– ORGANIZATION The Meydenbauer Dividend Growth Fund (the “Fund”) (formerly Coldstream Dividend Growth Fund– see Note 7) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company. The Fund follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies”.The investment objective of the Fund is to seek dividend income while maintaining exposure to the market.The Fund commenced operations on September 30, 2010. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2012-2014, or expected to be taken in the Fund’s 2015 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. - 20 - Meydenbauer Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at March 31, 2015, Continued C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, quarterly, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2015, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Investment Net Realized Paid-In Income/(Loss) Gain/(Loss) Capital $ $ ) $ ) E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. - 21 - Meydenbauer Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at March 31, 2015, Continued F. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of March 31, 2015, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1– Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2– Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3– Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). - 22 - Meydenbauer Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at March 31, 2015, Continued Equity Securities: The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities: Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. Thefunctionofthe Valuation Committee isto value securitieswherecurrent and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2015: - 23 - Meydenbauer Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at March 31, 2015, Continued Level Level Level 1 2 3 Total Common Stocks Finance and Insurance $ $
